       Case 7:19-cv-00052 Document 29 Filed on 06/01/20 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 01, 2020
                                UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
           Plaintiff,                            §
VS.                                              § CIVIL ACTION NO. 7:19-cv-00052
                                                 §
8.903 ACRES OF LAND, MORE OR                     §
LESS, SITUATE IN STARR COUNTY,                   §
TEXAS and JOHN F.J. GUERRA,                      §
                                                 §
           Defendants.                           §

                                            ORDER

         The Court now considers the “Joint Motion for Continuance, or in the Alternative, to

Forego an Evidentiary Hearing and Allow the Issue of Just Compensation to be Decided on

Submitted Briefs.”1

         At the Court’s February 25, 2020, status conference, the Court set an evidentiary hearing

on the issue of just compensation for April 21, 2020. 2 Upon a joint motion, the hearing was

continued to June 5th.3 The parties now point out that the COVID-19 pandemic still presents a

threat to the parties’ travel, so the parties “request the June 5, 2020 be continued for an

appropriate period of time.”4 However, in the alternative, the parties request that the Court

decide the issue on the briefs and that the Court set a schedule for filing simultaneous just

compensation briefs,5 even though the parties have already filed briefs.6




1
  Dkt. No. 28.
2
  See Dkt. No. 25.
3
  See Dkt. Nos. 26–27.
4
  Dkt. No. 28 at 1–2, ¶¶ 3–6.
5
  Id. at 2, ¶ 8.
6
  Dkt. Nos. 23–24.

1/2
       Case 7:19-cv-00052 Document 29 Filed on 06/01/20 in TXSD Page 2 of 2




         The Court takes judicial notice of the proclamations and orders of various authorities

recognizing the COVID-19 pandemic and limiting travel and person-to-person contact.7 In light

of the significant travel that the hearing would necessitate,8 the Court GRANTS the parties’

request for submission by brief. Accordingly, the Court ORDERS the parties to each submit

renewed briefs and any evidence to be considered no later than July 1, 2020.9

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 1st day of June 2020.


                                                           ___________________________________
                                                                        Micaela Alvarez
                                                                   United States District Judge




7
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); Tex. Exec. Order No. GA-23, 45 Tex. Reg. 3,549 (May 18,
2020) (Relating to the expanded opening of Texas in response to the COVID-19 disaster); Hidalgo Cty., Tex.,
Amended Emergency Order Related to the Expanded Opening of Services in the County of Hidalgo, Texas During
the Public Health Emergency (20-007) (eff. May 22, 2020),
https://www.hidalgocounty.us/DocumentCenter/View/38308/Expanded-Opening-of-Services-20-007; In re
Temporary Public Access Restrictions to the United States Courthouse McAllen Division Under the Exigent
Circumstances Created by the COVID-19 Pandemic, Gen. Order No. M-2020-3 (S.D. Tex. Apr. 3, 2020).
8
  See Dkt. No. 28 at 2, ¶ 4 (travel from Massachusetts, Colorado, D.C., and elsewhere in Texas).
9
  See id. at 2, ¶ 8 (“[T]he parties request submitting briefs that are simultaneously exchanged pursuant to a schedule
set by the Court.”).

2/2
